                 Case 2:20-cv-01196-JCC Document 54 Filed 01/19/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   JESSE G. COOPER, et al.,                                CASE NO. C19-1684-JCC
10                             Plaintiffs,                   ORDER
11          v.

12   WHATCOM COUNTY, et al.,

13                             Defendants.
14

15          This matter comes before the Court on the parties’ stipulated motion for leave for certain
16   Whatcom County Defendants 1 and Defendant Adam Miller to amend their answers (Dkt. No.
17   53). Plaintiffs consents to the amendments, and they are proper under Rule 15. See Fed. R. Civ.
18   P. 15(a)(2) (“a party may amend its pleading . . . with the opposing party’s consent”). “Once the
19   adverse party has consented to the amendment of a pleading, the court has no control over the
20   matter under Rule 15(a).” Fern v. United States, 213 F.2d 674, 677 (9th Cir. 1954).
21          Accordingly, the Court GRANTS the parties’ stipulated motion. Defendants must file the
22   amended answers within 14 days of this order. The amended answers may not differ from the
23   answers attached to the parties’ motion at Docket Number 53.
24

25   1
       Defendants Whatcom County, Bill Elfo, Wendy Jones, Caleb Erickson, Stuart Andrews, Cheryl
     Cardinal, Matt Turner, Jason McDonald, Matthew Charroin, Tim Kiele, Jeffrey Hindman, Violet
26   Ignashova, Miriah Brown, Joshua Farmer, and John Does 1-10.

     ORDER
     C19-1684-JCC
     PAGE - 1
              Case 2:20-cv-01196-JCC Document 54 Filed 01/19/21 Page 2 of 2




 1          DATED this 19th day of January 2021.




                                                   A
 2

 3

 4
                                                   John C. Coughenour
 5                                                 UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-1684-JCC
     PAGE - 2
